                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

SHELBY ROBINSON,                        :

      Petitioner,                       :
                                            CIVIL ACTION NO. 16-0396-CG-C
                                        :
vs.                                         CRIMINAL NO. 11-0212-CG-C
                                        :
UNITED STATES OF AMERICA,
                                        :
      Respondent.

                                     JUDGMENT

      In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that petitioner’s second motion to vacate, set aside

or correct his sentence (Doc. 64) is due to be and hereby is DISMISSED WITHOUT

PREJUDICE for lack of jurisdiction pursuant to 28 U.S.C. § 2244(b)(3)(A) and Rule

4(b) of the Rules Governing Section 2255 Cases.     Petitioner is not entitled to a

certificate of appealability and, therefore, he is not entitled to appeal in forma

pauperis.

      DONE and ORDERED this 29th day of August, 2019.


                     /s/ Callie V. S. Granade
                    SENIOR UNITED STATES DISTRICT JUDGE




                                             1
